DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-6 is the inclusion of the limitation of a plurality of fluid ejection dies coupled to a thermoset material and singulated; and a thermoplastic material coupled to the singulated, fluid ejection dies, wherein the thermoplastic material is bent to form a curvature in the fluid ejection module.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 7-9 is the inclusion of the limitation of a plurality of fluid ejection dies coupled to a thermoset material and singulated; and a thermoplastic material coupled to the singulated, fluid ejection dies, wherein the thermoplastic material is bent to form a curvature in the fluid ejection module.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 10-15 is the inclusion of the method step of coupling a plurality of fluid ejection dies to a thermoset material; singulating the thermoset material around the fluid ejection dies; coupling the singulated fluid ejection dies to a thermoplastic material; heating the thermoplastic material to cause the plurality of fluid ejection does to be angled with respect to one another, the angel of the plurality of fluid ejection dies creating a curve in the fluid ejection module.  It is this step found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

The prior art made of record and not relied upon is considered pertinent to applicants disclosure: 
Hori (U.S. Pub. 2006/0268074)
Brennan et al (U.S. Pat. 6,386,684)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 11, 2022